Citation Nr: 1625302	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II (also referred to herein simply as "diabetes"), to include as due to herbicide exposure.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, and schizophrenia. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2016 video conference Board hearing, the transcript of which is included in the record.

Regarding the claim for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other claimed psychiatric disorders by the Veteran, the Board has recharacterized the claim as reflected on the title page. 

The issues of (1) service connection for an acquired psychiatric disorder, to include depression, mood disorder, and schizophrenia; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed diabetes mellitus and prostate cancer.

2.  The Veteran did not serve in the Republic of Vietnam. 

3.  The Veteran served in Korea from 1974 to 1975.

4.  The Veteran is not presumed to have been exposed to herbicides based on his service in Korea, nor is it otherwise shown that he was exposed to herbicides during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in August 2010 and June 2011 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the March 2016 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer and Diabetes

The Veteran contends that his diabetes and prostate cancer disorders are a result of his in-service exposure to herbicides while serving in Korea in 1974-1975.  See March 2016 Board Hearing Transcript at pg. 3.  The Veteran specifically denied serving in the Republic of Vietnam.  Id at pg. 2.  Further, the Veteran does not contend, and the evidence does not otherwise demonstrate, that diabetes or prostate cancer are related to other in-service events, injuries, or diseases.  See Id at pg. 4.  As such, the Board will primarily address whether diabetes and prostate cancer are related to the claimed in-service herbicide exposure. 

Initially, the Board finds that the Veteran has been diagnosed with diabetes and prostate cancer.  See July 2010 VA Agent Orange Registry Examination Report; see also February 2013 VA examination report.

Next, the Board finds that the Veteran is not presumed to have been exposed to herbicides (Agent Orange) during service.  While the Veteran has Agent Orange presumptive diseases (diabetes and prostate cancer), he did not serve in the Republic of Vietnam and did not serve in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied. 

Effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the Veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.307(a)(6)(iv), 3.309(e) will apply.  On the other hand, if a veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit not identified by DoD, notification to the United States Joint Services Records Research Center (JSRRC) should be made to verify the location of the veteran's unit.  See M21-1, Part IV.II.2.C.10.p (December 16, 2011).

DoD has identified specific units that served along the DMZ in Korea where herbicides were used between April 1968 and July 1969. Units of the 2nd Infantry Division include: 1st Battalion, 38th Infantry; 2nd Battalion, 38th Infantry; 1st Battalion,23rd Infantry; 2nd Battalion, 23rd Infantry; 3rd Battalion, 23rd Infantry; 2nd Battalion, 31st Infantry; 3rd Battalion, 32nd Infantry; 1st Battalion, 9th Infantry; 2nd Battalion, 9th Infantry; 1st Battalion, 72nd Armor; and 2nd Battalion, 72nd Armor.  See id. 

Review of service military personnel records shows that the Veteran served in Korea from 1974 to 1975 in the 19th APU USARPAC as a clerk/typist.  The Board finds that this evidence shows the Veteran served in Korea after the presumed time frame from April 1968 to July 1969, and that he did not serve in a unit determined by DoD that operated in or near the Korean DMZ.  

Further, the Veteran has not provided any specific details as to how he was exposed to Agent Orange during service.  During the March 2016 Board hearing, the Veteran only stated that he was asked by his captain to conduct security in a vehicle that went out to the DMV for two days every other week for a year.  Details regarding the location of the presumed exposure have not been provided.  

As such, the Board finds that the objective evidence of record outweighs the Veteran's assertions that he was exposed to Agent Orange while on tour of active duty in Korea.  Therefore, service connection for DMII and prostate cancer on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.

In light of the findings of a current disability for the claims on appeal, as previously noted, the evidence of record does not establish that the Veteran sustained any injury, disease or event, to include herbicide exposure, during active service.  Thus, the second criteria to establish service connection on a direct basis has not been met.  Review of the Veteran's service treatment records are reveal no complaints, treatment, or diagnoses of diabetes or prostate cancer.  In particular, the September 1975 separation examination reports reveal normal clinical evaluations of all systems.  

Further, the Veteran was afforded a VA examination in February 2013 to assist in determining the etiology of his diabetes and prostate cancer disorders.  The examiner reviewed the claims file and interviewed the Veteran.  Diagnoses of diabetes mellitus and prostate cancer were confirmed.  The examiner then opined that the Veteran's diabetes and prostate cancer were less likely than not related to service.  In support of this opinion the examiner stated that the Veteran had not been exposed to Agent Orange in service.  

In sum, the Board finds that the Veteran's current diagnoses of diabetes and prostate cancer were not incurred in service to establish service connection pursuant to 
38 C.F.R. § 3.309(d).  The onset of these disorders are not shown in the Veteran's service treatment records discussed above and review of his post-service VA treatment records document onset decades after separation from service. 

Further, while competent evidence indicates that the Veteran has a current diagnosis of diabetes mellitus and prostate cancer, no medical evidence links the current disorders to service.

For these reasons, the Board finds that the Veteran is not presumed to have been exposed to herbicides based on his service in Korea, nor is it otherwise shown that he was exposed to herbicides during his active duty service.  The Veteran was not shown to have manifested  complaints or findings of either diabetes mellitus type II or prostate cancer in service or for many years thereafter.  As prostate cancer was diagnosed in 2002 and symptoms for diabetes began in 2000, the preponderance of the evidence is against a finding of continuity of symptomatology, as it has not been asserted or shown that there had been recurrent symptoms of either of these disabilities for approximately 25 years after surcharge from service.  It is emphasized that neither condition has been shown to be due to an event or incident of the Veteran's active service.  Thus, the Board finds service connection for diabetes mellitus and prostate cancer is not warranted.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).


ORDER

Service connection for prostate cancer as due to herbicide exposure is denied. 

Service connection for diabetes mellitus as due to herbicide exposure is denied.


REMAND

Psychiatric Disorders

VA treatment records dated in March 2001 indicated that the Veteran reported that he was hospitalized at John George Psychiatric Hospital in Alameda County, California.  In a January 2000 VA treatment record, the Veteran reported that he was in treatment with Dr. Bazel from 1983 to 1987 and was hospitalized at the John George Psychiatric Hospital for 10 days.

In a March 2001 psychological screening evaluation from Bayview Medical Clinic, the Veteran reported being psychiatrically hospitalized in Oakland, California "a long time ago."   

VA mental health clinic records from February 2009 to June 2012 reveal the Veteran was followed and treated for a diagnosis of schizoaffective disorder.

The Veteran was afforded a VA psychiatric examination in February 2013.  A diagnosis of mood disorder, not otherwise specified, was noted.  During the evaluation, the Veteran stated that the he was hospitalized for homicidal ideation in San Francisco and began outpatient mental health treatment at the San Francisco VAMC.  

During the March 2016 Board hearing, the Veteran testified that he was treated in California sometime in 1987 and 1988 for schizophrenia at the San Francisco VA Medical Center (Fort Miley).  See id at pg. 7.  

As such, the Board finds that there may be relevant treatment records addressing the Veteran's psychiatric disorder, to include VA treatment records.  On remand, the Veteran should be asked to clarify the dates and locations of any psychiatric treatment after service separation.  VA must also attempt to obtain any treatment records from the San Francisco VAMC and the John George Psychiatric Hospital.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
TDIU

As a decision with respect to the claim for service connection for an acquired psychiatric disorder may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with that claim for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for any of the psychiatric disorder involved in the present appeal.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  

2.  The AOJ should obtain any outstanding treatment records from the San Francisco VA Medical Center (Fort Miley) prior to 2000.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must notify the claimant of the specific records that it is unable to obtain.

3.  If the necessary authorization is received from the Veteran, the AOJ should obtain any outstanding treatment records from the John George Psychiatric Hospital in Alameda County, California.

4.   After completing any additional development deemed necessary, readjudicate the claims.  If any benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and, if applicable, his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


